                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    MICHAEL G. STAG, ET AL.                                   CIVIL ACTION


    VERSUS                                                    NO: 18-3425


    STUART H. SMITH, LLC, ET AL.                              SECTION: "A" (2)


                                ORDER AND REASONS

       The following motion is before the Court: Motion for Partial Summary

Judgment (Disability) (Rec. Doc. 325) filed by Stuart H. Smith, LLC and Stuart H.

Smith (‘the Smith Parties” when referred to collectively). Plaintiffs, Michael G. Stag,

LLC, Stag Liuzza, LLC, and Michael G. Stag (‘the Stag Parties” when referred to

collectively) oppose the motion. The motion, submitted for consideration on May 26,

2021, is before the Court on the briefs without oral argument.1

                                             I.

       Stuart H. Smith (“Smith”) and Michael G. Stag (“Stag”) are former law partners of

Smith Stag, LLC. In 2015, Smith withdrew from the firm due to a serious illness. The

terms of the withdrawal were governed both by the firm’s Operating Agreement and by

a negotiated Separation Agreement between Stag and Smith. (Rec. Doc. 1-1). Smith’s

withdrawal was effected pursuant to the Preferred Withdrawal provision of the Operating

Agreement, as opposed to the less financially attractive Nonpreferred Withdrawal




1Oral argument has been requested but the Court is not persuaded that oral argument
would be helpful.


                                        Page 1 of 16
provision.2 Preferred Withdrawal means “the Disability” of a member. (Id. at 19).

Pursuant to the express terms of the agreement, the disability need not be permanent

but rather means “the inability, due to sickness or accident of a Member to perform the

substantial and material duties of the Member’s profession for more than (90) days.”

(Id. at 17) (emphasis added). Smith’s position is that when he withdrew from the firm his

prognosis was so grave that he did not envision being healthy enough to return to the

practice of law. Paragraph 12 of the Separation Agreement states: “Name. “[Stuart H.

Smith] and Stag agree that [Smith Stag, LLC] may continue to use the name ‘Smith’ in

the name of the [firm].” (Rec. Doc. 1-1 at 8).

       According to Smith he did not engage in the full-time or substantive practice of

law for over three years due to his illness. Following medical treatment, Smith’s

condition improved and in 2018 he advised Stag that he would return to the practice of

law at the recommendation of his physician. Although Louisiana Rule of Professional

Conduct 7.10(g) allows a law firm to continue to include in its name a retired member of

the firm, once Smith returned to the practice of law Smith Stag, LLC was required, in




2 Under either withdrawal provision, the withdrawing member is entitled to receive, in
liquidation of his interest in the firm, 50 percent of his interest in the attorney fees of all
contingency fee cases under contract with the firm, and full reimbursement of all costs paid
by the withdrawing member in those cases. (Rec. Doc. 1-1 at 29, Operating Agreements §§
5.2 & 5.3). The key difference between the two forms of withdrawal is that under the
nonpreferred type, the withdrawing member must continue to fund his share of the ongoing
financial obligations of the firm for a period of 9 months, and if he fails to do so, those
financial obligations are deducted from any fees and costs that are to be paid to him. The
Preferred Withdrawal obviously presents a far more desirable option to the withdrawing
member. The Stag Parties allege that the Smith Parties avoided paying approximately one
million dollars ($1,000,000.00) to the Stag Parties when Smith withdrew under the Preferred
Withdrawal provision. (SAC ¶ 12).


                                         Page 2 of 16
compliance with the Rules of Professional Conduct, to remove “Smith” from the firm

name. The firm is now called Stag Liuzza, LLC.

       The Stag Parties filed the main demand against the Smith Parties on March 29,

2018, seeking declaratory relief and damages. Stag alleges that continued use of

“Smith” in the firm name was a primary cause for his willingness to allow Smith to

withdraw from the firm on such favorable terms, which included a provision in the 2015

Separation Agreement to give Smith a larger allocation of fees than what he ordinarily

would have been allowed under the withdrawal provisions of the Operating Agreement.3

The Stag Parties characterize Smith’s improved health and return to the practice of law

as a “fortuitous recovery” and they allege that this “fortuitous event” has prevented them

from using “Smith” in the firm name (a material provision of the Separation Agreement

according to the Stag Parties). So having been deprived of the continued use of “Smith,”

and believing that they should be entitled to likewise reduce their obligations under the

Separation Agreement, the Stag Parties ultimately began to withhold fees that Smith

was owed under the Separation Agreement. The Stag Parties seek declaratory relief

insofar as they ask the Court to declare that they are entitled to reduce the percentage

of fees that would otherwise be owed to the Smith Parties under the Separation

Agreement, or alternatively that the Court grant a partial dissolution of the Separation

Agreement, or alternatively that the Court grant a full dissolution of the Separation


3 According to the SAC, Smith had a two-thirds (2/3) membership interest in Smith Stag,
LLC before he withdrew so under either withdrawal provision his post-withdrawal fee
allocation would have been one-third (1/3) (50 percent of two-thirds), with the remaining
two-thirds (2/3) of those fees belonging to Stag. (SAC ¶¶ 25, 26). But the Smith Parties and
the Stag Parties altered that allocation as part of the Separation Agreement on a set
schedule of cases such that Smith would receive a one-half (1/2) share instead of the one-
third (1/3). (Id. ¶ 27). Stag contends that he agreed to this because he was going to be
allowed to continue to use “Smith” in the firm name. (Id.).

                                        Page 3 of 16
Agreement and award damages (related to the inability to continue to use the name

“Smith Stag”).

      On June 28, 2018, the Stag Parties filed their First Amended Complaint against

the Smith Parties, and in this pleading they suggested that when Smith sought

Preferred Withdrawal and negotiated the Separation Agreement, he might have

overstated the graveness of his health problems as well as the extent and expected

duration of his disability. (Rec. Doc. 15, First Amended and Restated Complaint). By the

time that the Stag Parties filed their Second Amended Complaint (“SAC”) against the

Smith Parties on June 19, 2019, they were claiming that Smith, although diagnosed with

a disease, was not “disabled” for purposes of the firm’s Operating Agreement,

notwithstanding his representations to the contrary. (Rec. Doc. 116, Second

Supplemental, Amended, and Restated Complaint). The Stag Parties even alluded to

the possibility that Smith might have made misrepresentations or suppressed the truth

about his diagnosis when he sought the Preferred Withdrawal from the firm and

negotiated the Separation Agreement. The Stag Parties also suggested that Smith

might have been motivated by more than concerns for his health when he withdrew

from the firm in March 2015.

      The Smith Parties’ position is that the higher percentage of fees that Smith was

to be allocated pursuant to the Separation Agreement had nothing to do with the

continued use of “Smith” in the firm name, and that the Stag Parties never indicated that

this was a material provision in the agreement. According to Smith, all payments that he

was to receive pursuant to the Separation Agreement were solely in consideration for

his past contributions to the success of the law firm and were not consideration for any



                                      Page 4 of 16
promise that Smith would never recover from his illness or be able to practice law again.

The Smith Parties point out that the Separation Agreement does not prohibit Smith from

returning to the practice of law should his health improve, and it does not impose any

penalty should he do so.

       The Smith Parties have asserted counterclaims against the Stag Parties and

allege a host of acts committed by Stag and members of his firm supposedly for the

purpose of harassing Smith. (Rec. Doc. 122, Counterclaim). On November 27, 2019,

the Court granted the Stag Parties’ motion to dismiss some of those claims. (Rec. Doc.

215, Order and Reasons). On January 21, 2021, the Smith Parties supplemented their

counterclaim with a request for injunctive relief pertaining to their audit rights under the

Separation Agreement. (Rec. Doc. 299, First Supplemental Counterclaim).

       Since the inception of this case it has been mired in personal animosity,

harassment, and vexatious litigation practices committed by both sides. The Court has

resolved numerous contested motions and has altered/vacated all of the assigned

pretrial deadlines at various times at the parties’ request, always with an eye toward

promoting an amicable resolution to this matter. The Court stayed the case at the

parties’ request on more than one occasion after the parties advised that they were on

the verge of a settlement. On December 17, 2019, the Court, having been informed that

this matter was settled as to all parties and all claims, entered its standard 60 day order

of dismissal. (Rec. Doc. 222, Order of Dismissal). Unfortunately, on April 27, 2020, the

Court had to vacate that order of dismissal when it became obvious that the parties had

not reached a meeting of the minds as to the terms of a binding settlement agreement.

(Rec. Doc. 262). Simply, this case has had a tortuous and vitriol-laden history.



                                        Page 5 of 16
       A jury trial is scheduled for October 18, 2021. (Rec. Doc. 295).

                                                 II.

       The Smith Parties’ motion for partial summary judgment seeks judgment as a

matter of law as to Counts 1, 3, 4, and 5 of the Stag Parties’ SAC, all claims that

according to the Smith Parties are based on the Stag Parties’ allegation that Smith

misrepresented his health condition or that error arose from Smith’s representations

about his health condition. The Smith Parties explain that the purpose of their motion is

to “prove” that Smith’s health representations were not fraudulent, cannot constitute

error, and that Smith met the contractual definition of “disability.” (Rec. Doc. 325-1,

Memorandum in Support at 2). According to Smith, what he said about his health

condition was true, and Stag has no evidence to dispute this or to suggest that Smith

was not disabled under the Operating Agreement when he withdrew from the firm. The

Smith Parties posit that if the Court determines that Smith was “disabled” within the

meaning of the parties’ Operating Agreement then the Stag Parties’ case is essentially

over. (Id.). In support of their motion the Smith Parties have provided medical records,

an expert report (attesting that Smith was disabled under the Operating Agreement),

and evidence that both Smith’s disability insurer and the Social Security Administration

considered Smith to be disabled.4

       In opposition, the Stag Parties characterize the Smith Parties’ motion as being

premature because key discovery remains to be completed. The Stag Parties argue that



4 The Court is persuaded that the disability determinations by the private insurer and the
Social Security Administration—determinations that are based on standards specific to
those entities—are irrelevant to whether Smith was entitled to exercise the Preferred
Withdrawal option when he withdrew from the firm and constitute hearsay.


                                        Page 6 of 16
there is already a plethora of evidence creating genuine issues of fact regarding

whether Smith was unable to perform the substantial and material duties of his

profession for more than ninety (90) days, in other words, whether he was in fact

“disabled” under the Operating Agreement and entitled to Preferred Withdrawal. In fact,

the Stag Parties contend that it has now become quite clear that Smith continued to

practice law during the time that he claims that he was disabled.

       The Stag Parties dispute the suggestion that if the Court determines that Smith

was “disabled” within the meaning of the parties’ Operating Agreement then the Stag

Parties’ case is essentially over. They also contend that even if the Smith’s motion is

granted it will be necessary for the rest of the case to be tried to a jury.

       The Stag Parties argue that the parties to the Separation Agreement did not and

could not have reasonably contemplated that Smith would return to the practice of law.

Stag contends that he executed the Separation Agreement based on Smith’s repeated

and emphatic representations that he was disabled, and that he simply did not know

about the totality of the activities of Smith for the year prior.

       In short, the Stag Parties argue that there are genuine issues of material fact that

preclude summary judgment as to Smith’s disability status.

                                                  III.

       Before delving into the thorny issue of disability at the invitation of the parties, the

Court first must examine the substantive law that governs the Stag Parties’ claims to

ensure that the issue is material to their claims. A fact issue is “material” if its resolution

could affect the outcome of the action. Levy Gardens Parts. 2007, LP v. Commonwealth

Land Title Ins. Co., 706 F.3d 622, 628 (5th Cir. 2013) (citing Hamilton v. Segue



                                          Page 7 of 16
Software, Inc., 232 F.3d 473, 477 (5th Cir. 2000)). If the issue of disability is material to

the relief that Stag seeks via the main demand, then the Court must decide whether the

issue should be determined by the jury.

       It is undisputed that both Smith and Stag consented to the 2015 Separation

Agreement and reached a binding agreement as to all of its provisions. While Stag filed

this lawsuit in order to be relieved of certain obligations under the Separation

Agreement, he agreed to everything that he now seeks to avoid or change, and the

Separation Agreement as written accurately reflects the true agreement of the parties at

the time when they executed it.5 Importantly, Stag agreed as part of the Separation

Agreement that Smith was “disabled” for purposes of the Preferred Withdrawal

provision. (Rec. Doc. 1-1 at 1). And Stag knew at the time that he was doing so based

solely on Smith’s representations to him, having declined to ask for any supporting

medical opinion(s). So even if Stag now questions whether Smith really was “disabled”

for purposes of the Preferred Withdrawal provision, the gateway question that must be

answered is whether Stag is entitled, under the controlling law, to revisit an issue that

was contractually laid to rest in 2015 as part of the Separation Agreement. Without a

proper legal mechanism that would allow Stag to now litigate the issue of disability and

Preferred Withdrawal, it really doesn’t matter that Stag now confesses that he was not

fully informed about Smith’s activities in the year prior, or that Smith might not have


5  Contract reformation, which is a remedy designed to correct errors in a contract that does
not express the true agreement of the parties, is not a potential remedy in this case
because the Separation Agreement does reflect the true intent of the parties at the time that
it was executed. See Peironnet v. Matador Res. Co., 144 So. 3d 791, 808-09 (La. 2013)
(citing Wilson v. Levy, 101 So. 2d 214, 215 (La. 1958); Saul Litvinoff, Vices of Consent,
Error, Fraud, Duress and an Epilogue on Lesion, 50 La. L. Rev. 1, 45-46 (1989)); Matthews
v. Emerson, 141 So. 3d 346, 350 (La. App. 2nd Cir. 2014).


                                         Page 8 of 16
actually qualified for Preferred Withdrawal, or that Stag now believes that he can

convince a jury that Smith was actually practicing law when he was supposed to be

unable to do so.6

          One of the difficulties that the Court has faced in evaluating the parties’

respective positions is that while the Stag Parties make a litany of allegations that they

believe tip the equities of the case in their favor and should entitle them to relief, both

their pleadings and their memorandum in opposition fail to adhere to a specific legal

theory that would allow them to challenge matters contractually agreed to.7 The only

legal authority that the Stag Parties expressly cite in their SAC (the memorandum in

opposition is virtually devoid of any legal authority) is Civil Code article 1877, which

states:

          When a fortuitous event has made a party's performance impossible in part,
          the court may reduce the other party's counterperformance proportionally,
          or, according to the circumstances, may declare the contract dissolved.

          Relying on this article, as the Court appreciates Stag’s theory of the case under

this article, Smith’s recovery and return to the practice of law was a “fortuitous event,”

and allowing Stag to continue to use “Smith” in the firm name is one of Smith’s



6 Stag has cloaked all of his claims in terms of declaratory relief but the Declaratory
Judgment Act is not a mechanism to have a court adjudicate issues that a party has no right
to litigate under the controlling substantive law, which in this case is Louisiana law. The
Declaratory Judgment Act does not create a cause of action in and of itself but merely
provides a form of remedy, Harris Cty. Tex. v. MERSCORP, Inc., 791 F.3d 545, 552 (5th Cir.
2015), and it does not make an issue justiciable simply because two parties are engaged in
a “controversy” over it.
7One example of this is Count 5 of the SAC which is a detrimental reliance claim. The
Court is aware of no aspect of Louisiana law that allows a party to repudiate contractual
obligations based on detrimental reliance. And of course the Stag Parties cite to no such
authority.


                                           Page 9 of 16
obligations under the Separation Agreement, the performance of which is now

impossible since Smith has returned to the practice of law, so Stag should have his

counterperformance reduced proportionally, and the specific counterperformance that

Stag alights upon to redress his loss of the Smith name is the Special Allocation of fees,

which gave Smith a more favorable fee split for certain cases than what the Operating

Agreement would have otherwise allowed to a withdrawing member.

       As to this cause of action, regardless of whether the relief rendered is reduction

of fees owed under the Special Allocation or altogether dissolution of the Separation

Agreement, the Court fails to understand how it provides a basis to revisit the issue of

disability that Stag agreed to in the Separation Agreement, and whether Smith was

entitled to the Preferred Withdrawal, which again Stag agreed to as part of the

Separation Agreement. The Court reaches this conclusion because even if Stag could

prove every element of the fortuity case that the Court has outlined above, this would

not call into question Smith’s preferred withdrawal from the firm. It would seem to the

Court that implicit in this cause of action, which would characterize Smith’s recovery and

return to the practice of law as “fortuitous,” is the underlying assumption that he was

actually gravely ill (which he clearly was) and not able to perform the substantial and

material duties of his profession for more than (90) days. After all, his recovery and

return to the practice of law could hardly be characterized as “fortuitous” if the contrary

were true. The disability definition in the Operating Agreement does not impose a

permanence requirement. So in truth, a withdrawing member could satisfy the disability

requirement for Preferred Withdrawal and still “fortuitously” return to the practice of law.

And of course, while Stag can plausibly argue that continued use of “Smith” in the firm



                                       Page 10 of 16
name was the consideration for his agreeing to the Special Allocation of fees, it is not

the consideration for Preferred Withdrawal because the Operating Agreement does not

require that a withdrawing member provide consideration or any “performance” in order

to avail himself of that provision. He need only meet the definition of “disability” provided

in the Operating Agreement and in this case Stag agreed that Smith did. So for

purposes of this particular cause of action the Court agrees with the Stag Parties’

contention that the case would not be over if the Court concluded that Smith was in fact

entitled to Preferred Withdrawal (disabled) when he withdrew from the firm. The Court

simply fails to see how the disability issue raised in the Smith Parties’ motion for partial

summary judgment is material to the claim brought under Civil Code article 1877.

       In fact, most of the allegations in the SAC and the arguments contained in the

Stag Parties’ opposition are not material to a “fortuity” claim brought under the Civil

Code articles governing impossibility of performance. The Stag Parties’ factual

allegations and arguments mostly emphasize the contention that Smith was not really

disabled (as he claimed to be) and therefore not entitled to Preferred Withdrawal, or that

Smith misrepresented his health limitations or suppressed the truth, with Stag being in

the dark about what was really going on in Smith’s life. The Stag Parties allege lack of

consent due to error although for some reason they do not cite the Civil Code articles

governing vices of consent, La. Civ. Code art. 1948, et seq. And while they decline to be

express as to who might have erred and failed to consent, the allegations regarding

misrepresentations are obviously intended to convey that Stag erred, not because of his

own lack of diligence in investigating what Smith was telling him, but because Smith

was not forthcoming with him. But on the other hand, the Stag Parties also allege that



                                       Page 11 of 16
“none of the parties to the 2015 Agreement believed Smith would ever recover

sufficiently to ever return to the practice of law,” (SAC ¶ 14), and while this could

possibly relate to the fortuity claim, it also resounds in mutual or bilateral error, which

means that both parties were mistaken as to Smith’s prognosis and this is of course

inconsistent with the claim that Smith mispresented his condition to Stag. Again, the

Court has found it difficult to follow the precise legal theory that the Stag Parties are

pursuing after more than three years of litigation.

       Of course, the legal theories available to Stag under Louisiana law are few

because the relief that Stag seeks from the trier of fact in this case is to be relieved of

contractual obligations that he agreed to in a contract that accurately reflects the true

intent of the parties at the time that they executed it. In order for Stag to avoid those

contractual obligations, the contract must be rescinded or dissolved, most likely in whole

or maybe in part.8

       The Separation Agreement has “the effect of law for the parties,” and may be

dissolved (rescinded) only through the consent of the parties (which is not happening

here) or “on grounds provided by law.” La. Civ. Code art. 1983. Under Louisiana law,

consent may be vitiated by error, fraud, or duress.9 La. Civ. Code art. 1948. Error

vitiates consent only when it concerns a cause without which the obligation would not


8Stag makes clear that he does not want the entire Separation Agreement rescinded
because he still wants Smith out of the firm and other aspects of the Separation Agreement
are not objectionable. Stag therefore seeks a partial rescission of the Separation
Agreement, with total rescission being somewhat of a last resort.
9 Stag has never suggested that duress as a means of vitiating consent applies in this case.
And Stag has never pleaded fraud even though some of his allegations are suggestive of
fraud as that term is defined in Civil Code article 1953. Thus, the only vice of consent at
issue in this case as far as the Court is concerned is error, which the Stag Parties did plead.


                                        Page 12 of 16
have been incurred and that cause was known or should have been known to the other

party. La. Civ. Code art. 1949. Error may concern a cause when it bears on the nature

of the contract, or the thing that is the contractual object or a substantial quality of that

thing, or the person or the qualities of the other party, or the law, or any other

circumstance that the parties regarded, or should in good faith have regarded, as a

cause of the obligation. La. Civ. Code art. 1950.

       Under Louisiana law, error that vitiates consent can manifest itself in two ways:

both parties can be mistaken, in which case the error is mutual or bilateral, or only one

party to the contract can be mistaken, in which case the error is unilateral. Peironnet,

144 So. 3d at 807. In both situations, the error for which relief may be granted 1) must

affect “the cause” of the obligation, and 2) the other party must know or should have

known “the matter affected by error was the cause of the obligations for the party in

error,” i.e., that it was the reason he consented to bind himself. Id. (quoting La. Civ.

Code art. 1949 & 1984 cmts. (b), (c)). In other words, both parties can individually be

mistaken, in which case both parties are clearly aware the matter in error was the cause

of their mutual obligations, thus vitiating the consent of both parties. Peironnet, 144 So.

3d at 807. Or one party can be mistaken and that mistake will vitiate consent if the other

party knows or should have known. Id.

       Rescission is a remedy available for both forms of error, id. at 809, but where the

error is unilateral, the erring party who obtains rescission is liable for the loss sustained

by the other party unless the latter knew or should have known of the error, La. Civ.

Code art. 1952. In the case of unilateral error, the court may refuse rescission when the

effective protection of the other party’s interest requires that the contract be upheld. Id.



                                        Page 13 of 16
art 1952. In that case, a reasonable compensation for the loss he has sustained may be

granted to the party to whom rescission is refused. Id.

       When a party seeks rescission for his unilateral error, the question whether the

error was excusable or inexcusable becomes pertinent because no relief will be given

for inexcusable error. Peironnet, 144 So. 3d at 810 (quoting Litvinoff, 50 La. L. Rev. at

36-38). Whether an error is excusable or inexcusable is determined according to the

circumstances surrounding the particular case. Id. The personal circumstances of the

party claiming error, such as his age, experience, education, and profession are to be

taken into account. Id. An error made by a professional person concerning a matter

within his field of expertise would no doubt be regarded as inexcusable. Id. A party

hoping to convince the trier of fact that his unilateral error was excusable would attempt

to demonstrate that he did not fail to take elementary precautions that would have

avoided his falling into error, such as making certain that he was reasonably informed.

Id. Clearly, to determine whether the error is excusable or inexcusable the trier of fact

must delve into the subjectivity of the party alleging error. Id.

       Even with bilateral error where the granting of relief can be less problematic,

Matthews, 141 So. 3d at 350, the error renders the contract merely a relative nullity,

which can be either confirmed or deemed to never have existed, Peironnet, 144 So. 3d

at 808 (citing La. Civ. Code arts. 2031 & 2033).

       Relying on the allegations of error, which are suggestive of both mutual and

unilateral error, Stag’s theory of the case presumably (because he never clearly

articulates how the Civil Code articles regarding error relate to his case) is that a

principal cause of the 2015 Separation Agreement was that Smith’s condition was so



                                        Page 14 of 16
grave that he was never going to be able to return to the practice of law (which again is

different than “disability” for purposes of Preferred Withdrawal) and that neither Smith

nor Stag knew or anticipated that he ever would, i.e., they were both mistaken and

therefore mutually erred as to this cause, and that based on this mutual error the

contract should be rescinded for lack of consent. For a mutual or bilateral error case,

which is premised on both parties being mistaken, misrepresentations really don’t play a

part and as with the fortuity claim the issue of whether Smith actually qualified for the

Preferred Withdrawal (was disabled) is not material.

       When unilateral error is the theory of the case, misrepresentations and

suppression of the truth do play a part and the theory of the case would presumably be

that a principal cause of the 2015 Separation Agreement was that Smith’s condition was

so grave that he was never going to be able to return to the practice of law (which again

is different than “disability” for purposes of Preferred Withdrawal) and that while Smith

might very well have known better, Stag didn’t and was mistaken as to the principal

cause because of Smith’s misrepresentations and lack of candor and therefore Stag’s

unilateral error was excusable, and that based on Stag’s excusable, unilateral error the

contract should be rescinded.

       As to this cause of action, i.e., Stag’s unilateral error as to Smith’s “disability”

status and also as to his ability to ever return to the practice of law (both errors having

been allegedly induced by Smith’s alleged misrepresentations and suppression of other

facts), the Court agrees with the Smith Parties’ contention that a favorable ruling as to

disability would eviscerate at least part of the claim because if Smith was actually

disabled under the Operating Agreement (and therefore entitled to exercise the



                                        Page 15 of 16
Preferred Withdrawal option) then the issue of error is moot insofar as Stag is claiming

error with respect to agreeing to the Preferred Withdrawal. So the question of disability

is material to this claim. But the issue of error would not be moot, however, as to Stag’s

belief that Smith would never be healthy enough to return to the practice of law because

it bears repeating that the disability definition in the Operating Agreement does not

impose a permanence requirement.

       This case presents several factual questions, none of which the Court intends to

take from the jury, including the issue of disability. This case will be tried to a jury on

October 18, 2021. The motion for partial summary judgment as to disability is denied.

       Accordingly, and for the foregoing reasons;

       IT IS ORDERED that the Motion for Partial Summary Judgment (Disability)

(Rec. Doc. 325) filed by Stuart H. Smith, LLC and Stuart H. Smith is DENIED.

       June 28, 2021



                                                  _________________________________
                                                    UNITED STATES DISTRICT JUDGE




                                        Page 16 of 16
